Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.d
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “diagnosis veracity score unit,” “visualization dashboard generator,” and “feedback processing system” in claims 15 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,643,750. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-4, 8, 10, 12-20 of the instant application are also recited in claims 1-3 of the ‘750 patent, which recites additional limitations and some different arrangements of the same limitations, which do not patentably distinguish the claims.
Claims 5-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,643,750 in view of St. Clair, US Patent Application Publication No. 2007/0055552. 
As explained above, each of the limitations recited in claims 1 and 4 of the instant application are also recited in claims 1-3 of the ‘750 patent, which recites additional limitations and some different arrangements of the same limitations, which do not patentably distinguish the claims. However, claism 1-3 of the ‘750 patent do not expressly recite the limitations of claims 5-7, 9, and 11. However, these limitations are disclosed by St. Clair as set forth in the 103 rejections below.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these limitations to the limitations of claims 1-3 of the ‘750 patent with the motivation of improving patient data integration and providing it in a useful form to those who need it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “automatically adjusting the weighting coefficients…”  The claim previously recites receiving and applying “weighting values.”  However, there is no previous recitation of “weighting coefficients.”  Therefore, this recitation lacks sufficient antecedent basis in the claim.  For examination purposes, this limitation will be interpreted as “automatically adjusting the weighting values.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving a health record for a patient, wherein said health record comprises data representing the diagnosis; retrieving data representing a number of dimensions for the diagnosis; retrieving data representing a weighting value for each of the dimensions; retrieving a function for the diagnosis, wherein said function comprises variables for each of the number of dimensions and each of the weighting values; applying the weighting values and the number of dimensions to the function to determine a score; receiving healthcare provider input indicating the veracity of the diagnosis; and15Via EFS-WebDate of Deposit: 03/25/2020 Inventor: Ghouri, AhmedDocket No.: HUM2027-173Cadjusting the weighting values in response to the user input; wherein each of said number of dimensions are specific to the diagnosis.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user, which constitutes Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components.  For example, but for the recitation of “electronically,” and “a visualization dashboard at an electronic device,” the above identified steps encompass a user observing the received healthcare record, diagnosis dimensions, weighting value, and function, mentally applying the weighting values and dimensions to the function to determine a score, mentally deciding a veracity of the diagnosis, and mentally adjusting the weighting responsive to the veracity.
Claims 2-14 incorporate the abstract idea of claim 1 through dependency and further expand on the abstract idea, but for the recitation of generic computer components. For example, but for the recitation of “the feedback tool,” claim 3 further defines the feedback as true/false, which does not change the analysis set forth above.  Claims 4-12 further define the contents of the healthcare record and the number of dimensions, which does not change the analysis set forth above. Finally, claims 13-14 further define the weighting values and function, which does not change the analysis set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, and insignificant, extra-solution data gathering and display activity.  For example, the claim recites several steps being performed “electronically,” and “a visualization dashboard at an electronic device” along with a “veracity feedback tool” for displaying the various data that is received, inputted, and calculated. The written description discloses that the recited computer components encompass generic components including “each health care provider unit 102 may be a personal computer, a terminal, a computer server of a health care provider, a multiple provider health care record storage system, a laptop computer, or any number of mobile devices, a pocket PC device, a smartphone (RIM Blackberry, Apple iPhone, etc.), tablet computer, a mobile phone, a mobile email device, etc. Each health care provider unit 102 may also include a typical browser software application 111, such as units 111 a, 111 b, ..., 111 n, that may be, in an exemplary web-based client/server implementation, a web browser…” (see paragraph 0015). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
As noted above, the claims also recite a “visualization dashboard at an electronic device” along with a “feedback tool.” However, these elements are merely involved in receiving inputs and displaying data.  Such activities amount to insignificant, extra-solution data gathering and display activities, which do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 15-20 recite similar system limitations corresponding to method claims 1-14. Therefore but for the recitation of generic computing components including “a health care provider device,” “a data store,” “a diagnosis assessment unit comprising: a diagnosis veracity score unit,” “a visualization dashboard generator,” and “a feedback processing system,” claims 15-20 recite an abstract idea for similar reasons as set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, and insignificant, extra-solution data gathering and display activity. As noted above, the claims recite “a data store” form which data is retrieved along with “a health care provider device,” “a diagnosis assessment unit comprising: a diagnosis veracity score unit,” “a visualization dashboard generator,” and “a feedback processing system,” for carrying out the abstract idea and inputting and retrieving data.  The written description discloses that the recited computer components encompass generic components including “each health care provider unit 102 may be a personal computer, a terminal, a computer server of a health care provider, a multiple provider health care record storage system, a laptop computer, or any number of mobile devices, a pocket PC device, a smartphone (RIM Blackberry, Apple iPhone, etc.), tablet computer, a mobile phone, a mobile email device, etc. Each health care provider unit 102 may also include a typical browser software application 111, such as units 111 a, 111 b, ..., 111 n, that may be, in an exemplary web-based client/server implementation, a web browser…” (see paragraph 0015). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Additionally, the “visualization dashboard generator,” and “feedback processing system,” are merely involved in receiving inputs and displaying data.  Such activities amount to insignificant, extra-solution data gathering and display activities, which do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-15, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Clair, US Patent Application Publication No. 2007/0055552 in view of De Bruin, US Patent Application Publication No. 2011/0119212.
As per claim 1, St. Clair teaches a method for optimizing a veracity score for a diagnosis, said method comprising the steps of: electronically receiving a health record for a patient, wherein said health record comprises data representing the diagnosis (see paragraph 0094; patient records contain diagnoses); electronically retrieving data representing a number of dimensions for the diagnosis (see paragraph 0095; the criteria listed are encompassed by the recited “dimensions”); electronically retrieving data representing a weighting value for each of the dimensions (see paragraph 0097; each of the criteria (i.e. dimensions) are weighted); electronically retrieving a function for the diagnosis, wherein said function comprises variables for each of the number of dimensions and each of the weighting values (see paragraph 0098; based on the weights and criteria (i.e. dimensions) a score is established for the diagnosis); electronically applying the weighting values and the number of dimensions to the function to determine a score (see paragraph 0098; based on the weights and criteria (i.e. dimensions) a score is established for the diagnosis); wherein each of said number of dimensions are specific to the diagnosis (see paragraph 0094; certain criteria (i.e. dimensions) are selected to validate a specific condition).
While St. Clair teaches displaying various data including a patient clinical summary (see paragraph 0114-0115), St. Clair does not explicitly describe displaying a visualization dashboard comprising the score, the diagnosis, each of the number of dimensions, and each of the weighting values.  Since this data is determined within the system of St. Clair as set forth above, and since St. Clair teaches a display device for displaying patient data as set forth above, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the display of St. Clair to display the score, the diagnosis, each of the number of dimensions, and each of the weighting values with the motivation of better integrating the patient data and providing it in a user form to those who need it (see paragraph 0009 of St. Clair).  Furthermore, St. Clair states that it is desirable to display a level of certainty regarding conditions (see paragraph 0006).
St. Clair also does not explicitly teach displaying, at the electronic device and in association with the visualization dashboard, a veracity feedback tool; receiving healthcare provider input at the veracity feedback tool indicating the veracity of the diagnosis; and 15Via EFS-WebDate of Deposit: 03/25/2020Inventor: Ghouri, AhmedDocket No.: HUM2027-173Cautomatically adjusting the weighting coefficients in response to the user input received at the veracity feedback tool. 
De Bruin teaches displaying, at an electronic device and in association with visualization dashboard, a veracity feedback tool (see paragraphs 0092-0093; system collects feedback regarding predicted diagnosis from physician via interface); receiving healthcare provider input at the veracity feedback tool indicating the veracity of the diagnosis (see paragraphs 0092-0093; system collects feedback regarding predicted diagnosis from physician via interface); and 15Via EFS-WebDate of Deposit: 03/25/2020Inventor: Ghouri, AhmedDocket No.: HUM2027-173Cautomatically adjusting weighting in response to the user input received at the veracity feedback tool (see paragraph 0092; critical factors are updated in response to feedback; as explained at paragraph 0124, weights are updated in the process of improving diagnostic prediction).  It would have been obvious to one of ordinary skill in the art at the time of the invention to receive expert feedback regarding the validity of diagnosis as taught by De Bruin to improve the diagnostic accuracy of St. Clair with the motivation of continually improving diagnoses as new data becomes available (see paragraph 0072 of De Bruin).
As per claim 4, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises a type of entity which recorded the diagnosis; and said number of dimensions comprise the type of entity which recorded the diagnosis (see Tables 1 and 2; specialty provider that submitted the diagnosis is a type of criteria (i.e. dimension)).
As per claim 5, St. Clair and De Bruin teaches the method of claim 4 as described above. St. Clair further teaches said type of entity which recorded the diagnosis is selected from the group consisting of: an institution, the patient, and a caregiver associated with a level of training (see Tables 1 and 2; specialty provider that submitted the diagnosis is a type of criteria (i.e. dimension), where specialty is reflective of a level of training).
As per claim 6, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises a physical location where the diagnosis was made; and said number of dimensions comprise the physical location where the diagnosis was made (see Tables 1 and 2; criteria (i.e. dimensions) include hospital of diagnosed condition).
As per claim 7, St. Clair and De Bruin teaches the method of claim 6 as described above. St. Clair further teaches said physical location is selected from the group consisting of: a nursing home, a hospital, a laboratory, and an imaging facility (see Tables 1 and 2; criteria (i.e. dimensions) include hospital of diagnosed condition).
As per claim 8, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises a date the diagnosis was made; and said number of dimensions comprise the date the diagnosis was made (see paragraph 0056; diagnoses are date specific).
As per claim 9, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises other diagnoses for the patient; and said number of dimensions comprise one or more related diagnoses from different entities from the other diagnoses (see paragraph 0094; frequency of diagnosis such as multiple doctors making the same diagnosis in the record).
As per claim 10, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises one or more medications taken by the patient; and said number of dimensions comprise medications from the one or more medications that suggest the diagnosis (see Tables 1 and 2; pharmacy claim or prescription confirmation).
As per claim 11, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises one or more procedures performed on the patient; and said number of dimensions comprise procedures from the one or more procedures performed on the patient that suggest the diagnosis (see Tables 1 and 2; Radiology performed on patient is encompassed by a procedure performed on the patient).
As per claim 12, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises one or more lab results for the patient; and said number of dimensions comprise lab values that suggest the diagnosis from the one or more lab results (see Tables 1 and 2; Lab results confirm diagnosis).
As per claim 13, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches the function comprises a logistic regression, a weighted function, or an exponential function (see paragraph 0097; at least includes a weighted function).
As per claim 14, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches each of said weighting values are specific to the diagnosis; and the function is specific to the diagnosis (see paragraph 0094; certain criteria (i.e. dimensions) are selected to validate a specific condition).
Claims 15, 17, and 20 recite substantially similar system limitations to method claims 1 and 3-12 and, as such, are rejected for similar reasons as set forth above.

Claim 2-3, 16, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Clair, US Patent Application Publication No. 2007/0055552 in view of De Bruin, US Patent Application Publication No. 2011/0119212 and further in view of Gotthardt, US Patent Application Publication No. 2012/0130743.
As per claim 2, St. Clair and De Bruin teaches the method of claim 1 as described above.  As stet forth above, the combination of St. Clair and De Bruin describes a visualization dashboard for displaying the dimensions, weighting values, score, and diagnosis, along with the feedback tool.  However, the combination of St. Clair and De Bruin does not explicitly describe disaplying this data in a table with the feedback tool adjacent to the score, diagnosis, and table.
Gotthardt teaches displaying dimension and weighting data in a table along with a score, diagnosis, and adjacent feedback tool (see Figure 5-3 and paragraph 0015; shows a table with potential diagnoses, criteria for the presence of diagnoses, which his described as weighted, along with a feedback tool to indicate whether a diagnosis is verified or merely suspected). It would have been obvious to one of ordinary skill in the art at the time of the invention to add this display arrangement to display the data of the combined system of St. Clair and De Bruin with the motivation of improving the quality of speed of diagnosis made by the doctor (see paragraph 0006 of Gotthardt).
As per claim 3, St. Clair and De Bruin teaches the method of claim 1 as described above.  As set forth above, the combination of St. Clair and De Bruin describes a feedback tool for providing feedback regarding the diagnosis.  However, the combination of St. Clair and De Bruin does not explicitly describe the feedback as comprising a true option and a false option.  
Gotthardt further teaches a feedback tool for a doctor to provide feedback regarding a diagnosis including a true option and a false option (see Figure 5-3 showing a feedback tool for a doctor to indicate a diagnosis is verified or merely suspected, as described at paragraph 0019, verified diagnoses may be accepted, while suspected diagnoses may be rejected). It would have been obvious to one of ordinary skill in the art at the time of the invention to add this form of feedback to the feedback provided in the combined system of St. Clair and De Bruin with the motivation of improving the quality of speed of diagnosis made by the doctor (see paragraph 0006 of Gotthardt).
Claims 16 and 18-19 recite substantially similar system limitations to method claims 2-3 and, as such, are rejected for similar reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tawil, US Patent Application Publication No. 2007/0250352, discloses generating a score to 	evaluate the accuracy of a diagnosis.
Cibas, International Publication No. WO 9963320 A2, discloses evaluating the accuracy of a 	diagnosis according to a weighted scoring method.
Goraya et al., Validation of death certificate diagnosis of out-of-hospital coronary heart disease 	deaths in Olmsted County, Minnesota, discloses developing and applying diagnostic criteria to 	validate prior diagnoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626